Exhibit 99.1 Vision-Sciences, Inc. Announces $6.2 Million in Revenue for the First Half of Fiscal 13% Revenue Growth Over the First Half of Fiscal 2009 ORANGEBURG, N.Y., November 12, 2009 Vision-Sciences, Inc., (Nasdaq:VSCI) today announced results for its second quarter and first half of fiscal 2010, ended September 30, 2009.For the second quarter of fiscal 2010, revenues were $2.9 million, an increase of $0.1 million, or 4%, over the second quarter of fiscal 2009, ended September 30, 2008.For the first half of fiscal 2010, revenues were $6.2 million, an increase of $0.7 million, or 13%, over the first half of fiscal 2009.Loss from operations in the second quarter of fiscal 2010 was $3.1 million compared to $3.7 million in the second quarter of fiscal 2009, a decrease of $0.6 million. Loss from operations in the first half of fiscal 2010 was $5.6 million compared to $7.0 million in the first half of fiscal 2009, a decrease of $1.4 million. Abbreviated results (in thousands, except for per share data and percentages) for the second quarter and first half of fiscal 2010 and 2009 were as follows: Three Months Ended Six Months Ended September 30, September 30, 2009 2008 Difference % 2009 2008 Difference % Net sales $ 2,889 $ 2,785 $ 104 4 % $ 6,207 $ 5,481 $ 726 13 % Loss from operations (3,139 ) (3,738 ) 599 16 % (5,619 ) (6,979 ) 1,360 19 % Net loss (3,170 ) (2,473 ) (697 ) -28 % (5,638 ) (2,616 ) (3,022 ) -116 % Net loss per share - basic and diluted $ (0.09 ) $ (0.07 ) $ (0.02 ) -29 % $ (0.15 ) $ (0.07 ) $ (0.08 ) -114 % Please refer to the attached balance sheet and statement of operations for more detail. The decrease in loss from operations of $0.6 million in the second quarter of fiscal 2010 was primarily attributable to a reduction in research and development (“R&D”) expenses of $0.6 million. The decrease in loss from operations of $1.4 million in the first half of fiscal 2010 was primarily attributable to a reduction of R&D expenses of $1.0 million and an increase in gross profit of $0.4 million due to higher sales. Net loss for the second quarter of fiscal 2010 was $3.2 million, or $0.09 per basic and diluted share, compared to a net loss of $2.5 million, or $0.07 per basic and diluted share, in the second quarter of fiscal 2009.The increase in net loss for the second quarter of fiscal 2010 was primarily attributable to the receipt of payments from Medtronic Xomed Inc. (“Medtronic”) and recognition of an associated gain of $1.8 million, net of direct costs, in the second quarter of fiscal 2009 for the sale of our ENT (ear-nose-throat) EndoSheath® disposable product line to them in March 2007.The reduction in R&D expenses of $0.6 million in the second quarter of fiscal 2010 partially offset the favorable impact of the gain on the results for the second quarter of fiscal 2009.Net loss for the first half of fiscal 2010 was $5.6 million, or $0.15 per diluted share, compared to a net loss of $2.6 million, or $0.07 per diluted share, in the first half of fiscal 2009.The increase in net loss for the first half of fiscal 2010 was primarily attributable to the receipt of payments from Medtronic and recognition of an associated gain of $5.0 million, net of direct costs, in the first half of fiscal 2009 for the sale of our ENT EndoSheath disposable product line.The reduction in R&D expenses of $1.0 million and the increase in gross profit of $0.4 million in the first half of fiscal 2010 partially offset the favorable impact of the gain on the results for the first half of fiscal 2009. Medical sales grew from $2.1 million in the second quarter of fiscal 2009 to $2.2 million in the second quarter of fiscal 2010, or by 5%, while industrial sales for the same period remained flat at $0.6 million.Within medical sales: · ENT and TNE (trans-nasal esophagoscopy) sales decreased from $1.2 million to $1.0 million, or by 19%; · Urology sales decreased from $0.7 million to $0.5 million, or by 28%; · Bronchoscopy sales were $0.1 million (the video bronchoscope was launched at the end of the first quarter of fiscal 2010); and, · Repairs, peripherals, and accessories sales increased from $0.2 million to $0.6 million, or by 236%. Medical sales grew from $4.1 million in the first half of fiscal 2009 to $4.9 million in the first half of fiscal 2010, or by 17%, and industrial sales for the same period grew from $1.3 million to $1.4 million, or by 1%.Within medical sales: · ENT and TNE sales remained flat at $2.2 million; · Urology sales decreased from $1.4 million to $1.3 million, or by 7%; · Bronchoscopy sales were $0.3 million (the video bronchoscope was launched at the end of the first quarter of fiscal 2010); and, · Repairs, peripherals, and accessories sales increased from $0.6 million to $1.1 million, or by 83%. Net sales detail (in thousands, except for percentages) for the second quarter and first half of fiscal 2010 and 2009 were as follows: Three Months Ended Six Months Ended September 30, September 30, Market/Category 2009 2008 Difference % 2009 2008 Difference % ENT and TNE $ 1,007 $ 1,249 $ (242 ) -19 % $ 2,194 $ 2,201 $ (7 ) 0 % Urology 520 718 (198 ) -28 % 1,258 1,356 (98 ) -7 % Bronchoscopy 136 - 136 100 % 332 - 332 100 % Repairs, peripherals, and accessories 585 174 411 236 % 1,069 584 485 83 % Total medical sales 2,248 2,141 107 5 % 4,853 4,141 712 17 % Borescopes 411 446 (35 ) -8 % 971 905 66 7 % Repairs 230 198 32 16 % 383 435 (52 ) -12 % Total industrial sales 641 644 (3 ) 0 % 1,354 1,340 14 1 % Total sales $ 2,889 $ 2,785 $ 104 4 % $ 6,207 $ 5,481 $ 726 13 % Warren Bielke, our new interim Chief Executive Officer stated “While revenue grew in the most recent quarter and the first six months over comparable prior year periods, my focus on increased sales and marketing is aimed at benefiting both top line growth and bottom line improvement.” Vision-Sciences will host a conference call on November 13, 2009 at 8:30 am EST to provide an update on its activities and to discuss second quarter and first half results.The toll-free dial-in number for the call is 888.500.6973.Please dial in five minutes prior to the call to register.A recording of the call will be available through November 20, 2009.The toll free replay dial-in is 888.203.1112.The replay pass code is 3034974.The call may also be accessed via a live audio webcast available in the investor relations section of our website at www.visionsciences.com.The audio webcast of the call will be archived and available for replay through the website. Vision-Sciences, Inc. designs, develops, manufactures and markets unique flexible endoscopic products utilizing sterile disposable sheaths, the Slide-On EndoSheath System, which provide the users quick, efficient product turnover while ensuring the patient a contaminant-free product. Except for the historical information provided, the matters discussed in this release include forward-looking statements for the purposes of the safe harbor protections under The Private Securities Litigation Reform Act of 1995. These forward-looking statements generally can be identified by phrases such as
